NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          DEC 3 2014

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

DONIMIC T. BROOKS,                               No. 13-17485

               Plaintiff - Appellant,            D.C. No. 2:13-cv-00485-RCB

  v.
                                                 MEMORANDUM*
TODD THOMAS, Warden - Saguaro
Correctional Center; BENJAMIN
GRIEGO, Assistant Warden - Saguaro
Correction Center, named as Ben Griego,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Arizona
                   Robert C. Broomfield, District Judge, Presiding

                           Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Donimic T. Brooks, a Hawaii state prisoner, appeals pro se from the district

court’s judgment dismissing for failure to exhaust administrative remedies his 42


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1983 action alleging that defendants retaliated against him while he was

housed in Arizona. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo. Albino v. Baca, 747 F.3d 1162, 1171 (9th Cir. 2014) (en banc). We affirm.

      The district court properly concluded that Brooks failed to exhaust his

administrative remedies as to the alleged retaliatory removal from the religious

program because Brooks did not exhaust his grievance to the final level of review

and he did not demonstrate that administrative remedies were effectively

unavailable to him. See Woodford v. Ngo, 548 U.S. 81, 85, 93-95 (2006) (holding

that “proper exhaustion” is mandatory and requires adherence to administrative

procedural rules); Sapp v. Kimbrell, 623 F.3d 813, 823-24 (9th Cir. 2010)

(describing limited circumstances under which administrative remedies are deemed

unavailable or exhaustion is excused). Moreover, Brooks failed to exhaust his

administrative remedies as to the alleged retaliatory placement in administrative

segregation because he did not file a grievance regarding these allegations. See

Woodford, 548 U.S. at 93-95.

      All pending motions are denied.

      AFFIRMED.




                                          2                                     13-17485